                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF MISSOURI

DANA GINAVAN,                                     )
                                                  )
        Plaintiff,                                )
                                                  )
vs.                                               )           Case No. 4:19-cv-00091-BP
                                                  )
HARD ROCK CAFE INTERNATIONAL                      )
(USA), INC.,                                      )
                                                  )
        Defendant.                                )

        DEFENDANT’S SUGGESTIONS IN SUPPORT OF MOTION TO DISMISS
        PLAINTIFF’S COMPLAINT FOR LACK OF PERSONAL JURISDICTION

        COMES NOW Defendant Hard Rock Cafe International (USA), Inc. (“Hard Rock”), by

and through its undersigned counsel, and submits the following suggestions in support of its

Motion to Dismiss Plaintiff’s Complaint for Lack of Personal Jurisdiction:

                                          I. Introduction

        Plaintiff alleges in her complaint that while staying at a resort in Punta Cana, Dominican

Republic owned and/or operated by Hard Rock she tripped over a prop in a Halloween haunted

house and injured her knees. She alleges that the haunted house was erected, managed and

maintained by resort employees, and that Hard Rock was negligent with respect to the setting up

and operation of that haunted house. Plaintiff avers that Hard Rock’s negligence with respect to

the haunted house caused her injuries.

        Plaintiff also alleges (presumably in the alternative) that Hard Rock is vicariously liable

for Plaintiff’s injuries based on the actions of its alleged agent Inversiones Zahena S.A. de C.V.

(“Inversiones”). Plaintiff alleges that Inversiones is a Mexican company and that it manages

and/or operates the resort where Plaintiff was injured on behalf of Hard Rock.




                                                  1
9704014v.1
        The Complaint contains no allegations connecting Hard Rock or Inversiones to Missouri.

Because this Court lacks personal jurisdiction over Hard Rock, a Florida corporation with its

principal place of business in Florida, for an incident that occurred in the Dominican Republic,

the Court should dismiss the Complaint.

                                           II. Argument

        A. Legal Standard

        Rule 12(b)(2) of the Federal Rules of Civil Procedure authorizes a pre-answer motion to

dismiss for “lack of personal jurisdiction.” Fed. R. Civ. P. 12(b)(2). “To allege personal

jurisdiction, a plaintiff must state sufficient facts in the complaint to support a reasonable

inference that the defendants can be subjected to jurisdiction within the state.” Wells Dairy, Inc.

v. Food Movers Int’l, Inc., 607 F.3d 515, 518 (8th Cir. 2010). “If the defendant controverts or

denies jurisdiction, the plaintiff bears the burden of proving facts supporting personal

jurisdiction.” Id.

        In undertaking an analysis of personal jurisdiction, the Court must examine whether the

exercise of such jurisdiction is proper under the long-arm statute of the forum state, Missouri.

The Austad Co. v. Pennie & Edmonds, 823 F.2d 223, 225 (8th Cir. 1987). “Missouri’s long-arm

statute authorizes personal jurisdiction over defendants who, inter alia, transact business, make a

contract, or commit a tort within the state.” Viasystems, Inc. v. EBM-Papst St. Georgen GmbH

& Co., KG, 646 F.3d 589, 593 (8th Cir. 2011) (citing M. Rev. Stat. § 506.500.1). In all instances,

Missouri’s long-arm statute requires that the cause of action arise from the doing of the

enumerated act. Mo. Rev. Stat. § 506.500.3 (“Only causes of action arising from acts

enumerated in this section may be asserted against a defendant in an action in which jurisdiction

over him is based upon this section.”).



                                                  2
9704014v.1
        Additionally, due process requires minimum contacts between a non-resident defendant

and the forum state such that maintenance of the suit does not offend traditional notions of fair

play and substantial justice. Burlington Indus., Inc. v. Maples Indus., Inc., 97 F.3d 1100, 1102

(8th Cir. 1996). “The fundamental inquiry is whether the defendant has purposefully availed

itself of the benefits and protections of the forum state to such a degree that it should reasonably

anticipate being haled into court there.” Viasystems, Inc., 646 F.3d at 594. The defendant’s

relationship with the forum state “must arise out of contacts that the defendant himself creates

with the forum State.” Walden v. Fiore, 571 U.S. 277, 284 (2014). Contacts between the

plaintiff and the forum State do not satisfy the defendant-focused minimum contacts inquiry. Id.

        Minimum contacts for personal jurisdiction may be evaluated under two theories: general

jurisdiction and specific jurisdiction. Viasystems, Inc., 646 F.3d at 593. For a corporation, the

paradigm forum for the exercise of general jurisdiction is the place of incorporation and principal

place of business. Daimler AG v. Bauman, 571 U.S. 117, 137 (2014). For general jurisdiction to

exist for a foreign corporation in a forum State, the corporation’s affiliations with the State must

be so continuous and systematic as to render the corporation essentially at home in the forum

State. Id. at 138-39.

        Specific jurisdiction is proper “only if the injury giving rise to the lawsuit occurred within

or had some connection to the forum state, meaning that the defendant purposely directed its

activities at the forum state and the claim arose out of or relates to those activities.” Steinbuch v.

Cutler, 518 F.3d 580, 586 (8th Cir. 2008).

        B.     General Jurisdiction Does Not Exist Over Hard Rock in Missouri

        In regard to general jurisdiction, in Daimler AG v. Bauman, 571 U.S. 117 (2014), the

Supreme Court emphasized that general jurisdiction may be exercised over a corporation only in

those states where the corporation can be considered to be “at home.” Here, Plaintiff alleges in

                                                  3
9704014v.1
her Complaint that Hard Rock is a Florida corporation with its principal place of business in

Orlando, Florida. Plaintiff pleads no facts whatsoever of a connection between Hard Rock and

Missouri, much less sufficient facts to render Defendant at home in Missouri in order to support

the exercise of general jurisdiction.

        Because this Court’s exercise of general personal jurisdiction over Hard Rock would

violate due process, Plaintiff’s Complaint must be dismissed. See Daimler, 571 U.S. at 137-39.

        C.      Specific Jurisdiction is Lacking over Hard Rock Because Plaintiff’s Claim
                Does Not Arise Out of Any Alleged Contact with Missouri

        There is no basis for the exercise of specific jurisdiction over Hard Rock as to Plaintiff’s

claim in this case. Plaintiff alleges a negligence claim against Hard Rock based on an alleged

personal injury that occurred when she tripped in a resort in the Dominican Republic. The

alleged wrongful conduct of Hard Rock, and its alleged agent, Inversiones, as averred in the

Complaint, occurred entirely in the Dominican Republic.

        Plaintiff alleges no facts showing that her personal injury claim arose out of a particular

contact that Hard Rock or Inversiones had with Missouri. In fact, the only connection to

Missouri that is alleged in the Complaint is that Plaintiff resides in Missouri. However, the

personal jurisdiction inquiry is defendant-centric and a plaintiff’s connection to a forum state is

not relevant to the question of jurisdiction.

        Because the exercise of specific jurisdiction by this Court as to Plaintiff’s claim would

violate Hard Rock’s due process rights, the Complaint must be dismissed for lack of personal

jurisdiction.

        WHEREFORE, Defendant Hard Rock Cafe International (USA), Inc., prays that the

Court dismiss the Complaint for lack of personal jurisdiction pursuant to Rule 12(b)(2).




                                                  4
9704014v.1
Dated: March 25, 2019

                                              Respectfully submitted,

                                              Hard Rock Cafe International (USA), Inc.


                                              By:     /s/ Daniel E. Tranen
                                              Daniel E. Tranen, #48585
                                              Jason D. Johnson #58209
                                              Wilson Elser Moskowitz
                                                Edelman & Dicker LLP
                                              101 West Vandalia Street, Suite 220
                                              Edwardsville, Illinois 62025-0510
                                              Phone: (618) 307-0200
                                              Fax: (618) 307-0221
                                              daniel.tranen@wilsonelser.com
                                              jason.johnson@wilsonelser.com




                                CERTIFICATE OF SERVICE

        I, hereby certify that on this 25th day of March, 2019, I served a true and accurate copy of
the foregoing document upon counsel of record below via the court’s electronic filing system.



                                                        /s/ Daniel E. Tranen




                                                 5
9704014v.1
